311 F.3d 439
Matthew KIMAN, Plaintiff, Appellant, andUnited States, Intervenor,v.NEW HAMPSHIRE DEPARTMENT OF CORRECTIONS, et al., Defendants, Appellees.
No. 02-1099.
United States Court of Appeals, First Circuit.
November 20, 2002.

Before BOUDIN, Chief Judge, TORRUELLA, SELYA, LYNCH, LIPEZ, and HOWARD, Circuit Judges.

Order of the En Banc Court

1
Those portions of this court's order of November 13, 2002 setting dates for briefing and oral argument are vacated, and further proceedings are stayed, in light of the U.S. Supreme Court's grant of the petition for certiorari in Medical Board of California v. Hason, No. 02-474. In the event that further briefing or oral argument are required, the court will notify the parties after the Supreme Court issues its decision in Hason.